DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 4 June 2021. It is acknowledged that this application benefits from Provisional Patent Application Serial No. 62/183,068 filed 22 June 2015. The Information Disclosure Statements (IDS) filed 3 May 2021 and 22 July have been entered and considered.  Claims 1-20, 25, 33, and 39 have been cancelled. Claims 21, 29, and 37 have been amended. Claims 21-24, 26-32, 34-38, and 40 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[3]	Claims 21-24, 26-32, 34-38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 as presented by amendment includes “...applying the grouping criteria comprises; identifying, using the passively aggregated dataset and based on the request, a quantity of a passively tracked data type within the geographic area; and selecting, based on (i) active data corresponding to each social media post and (ii) the quantity of the passively tracked data type within the geographic area, the subset of the set of social media posts for inclusion in the aggregated group...”. Claims 29 and 37 have been similarly amended. 



Accordingly, in light of the above noted disclose related to passive data collection, aggregation, and user state determination, the supportive disclosure reasonably establishes that passive state data is inclusive of automated collection of location, physical state, emotions state, and general context information provided by sensor configurations on user devices. The supportive disclosure further reasonably indicates that assessment of a “state” or context is provided by aggregated data that is both actively and passively collected, which reasonably establishes that a state at a location of a request can be conveyed based on actively collected data and passively collected data by devices of users identified at that location, as per a request. Absent from the disclosure appears to be a selection of refinement of a group of social media posts based on a “...quantity of passively tracked data type...”. In particular, the Specification identifies “types” of 

Therefore, claims 21-24, 26-32, 34-38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claimed functions of at least “...applying the grouping criteria comprises; identifying, using the passively aggregated dataset and based on the request, a quantity of a passively tracked data type within the geographic area; and selecting, based on (i) active data corresponding to each social media post and (ii) the quantity of the passively tracked data type within the geographic area, the subset of the set of social media posts for inclusion in the aggregated group...” do not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For purposes of further examination Examiner assumes the following: (1) user posts are received responsive to a request submitted by a user designating at least a location (2) the posts are selectively received based on the location of responding users and a positive intention of a user to respond (3) passive, i.e., sensor/device, generated data for each of the responding users is collected and aggregated (4) active data from the responding users is collected and associated 

NOTE: For Applicant’s benefit, Examiner notes the categorization of passive data at paragraphs [0169]-[0171] and [0176] which appear to differentiate between positive and negative states of users. Examiner further suggests Applicant identify any disclosure the Examiner may have overlooked in the instant Specification and/or Provisional Patent Application Serial No. 62/183,068 which may support the presently claimed functions. 
  
Claim Rejections – 35 USC § 103

[4]	Previous rejection(s) of claims 21-24, 26-32, 34-38, and 40 under 35 U.S.C. 103 as being unpatentable over Longo et al. (United States Patent Application Publication No. 2015/0169142) in view of Mitchell et al. (United States Patent Application Publication No. 2013/0110631) and further in view of Geurts et al. (United States Patent Application Publication No. 20140250200) have been overcome by the amendments to the subject claims and is/are withdrawn.


Allowable Subject Matter

[5]	Claims 21-24, 26-32, 34-38, and 40 would be allowable if rewritten or amended to include the features/function identified above in Examiner’s interpretation and provided Applicant can establish written description support from either the Specification as originally filed and/or Provisional Patent Application Serial No. 62/183,068 sufficient to satisfy the requirements under 35 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the present Office Action.

Subject Matter Overcoming Art of Record

[6]	The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Longo et al. (United States Patent Application Publication No. 2015/0169142). Longo et al. provides a system a method which includes functions of enabling a user to query content including social media posts based on a defined location. Longo et al. further include functionality to aggregate and deliver posts based on a the defined location and further including enriched content based on demographic and other information about the posting user.  

While Longo et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Longo et al. enriches and selects posts/content in aggregated form by location, Longo et al. fail to apply a filtering criteria using aggregated passive collection of data and further eliminating or filtering posts based on a determine quantity of passively collected data of a defined type. Accordingly, Longo et al. fail to disclose at least “...applying the grouping criteria comprises; identifying, using the passively aggregated dataset and based on the request, a quantity of a passively tracked data type within the geographic area; and selecting, based on (i) active data corresponding to each social media post and (ii) the quantity of the passively tracked data type within the geographic area, the subset of the set of social media posts for inclusion in the aggregated group...”, as required by each of claims 21, 29, or 37. 

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Borenstein et al., SYSTEM AND PROCESS FOR LOCATION-BASED INFORMATION RETREIVAL, United States Patent Application Publication No. 2016/0029368, paragraphs [0054]-[0056] [0075]-[0078]: Relevant Teachings: Borenstein et al. disclose a system and method which receives location-based queries for information and aggregates content including posts from multiple users within a radius and having defined attributes related to the request. 

Forstall et al., LOCATION-BASED CATEGORICAL INFORMATION SERVICES, United States Patent Application Publication No. 2013/0072235, paragraphs [0062]-[0070]: Relevant Teachings: Forstall et al. disclose a system and method which employs a user mobile device to collect and aggregate data. The system includes an entry of a request for information using a pin on a displayed map. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT D RINES/Primary Examiner, Art Unit 3683